 1                             UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 SANDRA L. SHEWBERT,                                    Case No.: 2:19-cv-00296-APG-GWF

 4          Plaintiff                                    Order for Stipulation of Dismissal or
                                                                    Status Report
 5 v.

 6 EQUIFAX INFORMATION SERVICES,
   LLC, et al.,
 7
          Defendants
 8

 9         On April 23, 2019, the plaintiff advised the court that she had reached a settlement with

10 defendant Equifax Information Services, LLC and request 60 days to file a stipulation of

11 dismissal. ECF No. 16. More than 60 days have passed and nothing has been filed as to Equifax.

12         IT IS THEREFORE ORDERED that on or before August 2, 2019, the plaintiff and

13 defendant Equifax Information Services, LLC shall file either a stipulation of dismissal or a

14 status report.

15         DATED this 24th day of July, 2019.

16

17                                                      ANDREW P. GORDON
                                                        UNITED STATES DISTRICT JUDGE
18

19

20

21

22

23
